Exhibit 10.2
EXECUTION COPY



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036
CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street
New York, New York 10013

November 9, 2012
Precision Castparts Corp.
4650 S.W. Macadam Avenue, Suite 300
Portland, OR 97239

Attention: Steve Blackmore, Treasurer
Project Pinot
Commitment Letter
Ladies and Gentlemen:
You have advised Bank of America, N.A. (“Bank of America”), Citi (as defined
below), Citigroup Global Markets Inc. (“CGMI”) and Merrill Lynch, Pierce, Fenner
& Smith Incorporated (together with Bank of America, Citi and CGMI, the
“Commitment Parties”, “we” or “us”) that you (the “Borrower”), intend to
acquire, directly or indirectly (the “Acquisition”) the entire issued share
capital of a company previously identified to us and referred to as “Pinot” (the
“Acquired Business”) from its equity holders (the “Sellers”) pursuant to a
transaction described on Exhibit A hereto. The Borrower, the Acquired Business
and their respective subsidiaries are sometimes collectively referred to herein
as the “Companies”. For purposes of this Commitment Letter, “Citi” means CGMI,
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as may be appropriate to consummate the transactions
contemplated herein.
You have also advised us that you intend to finance the Acquisition, the costs
and expenses related to the Transaction (as hereinafter defined) from the
following sources (and that no financing other than the financing described
herein will be required in connection with the Transaction): (a) up to $1
billion in a senior unsecured 364-day revolving credit facility of the Borrower
(the “364-Day Facility”); and (b) $3,000 million in gross proceeds from the
issuance and sale by the Borrower of senior unsecured notes (the “Notes”) or, if
the Notes are not issued and sold on or prior to the date of consummation of the
Acquisition, $3,000 million in senior unsecured loans (the “Bridge Facility”
and, collectively with the 364-Day Facility, the “Facilities”) made available to
the Borrower as interim financing to the Permanent Securities (as hereinafter
defined). The Acquisition, the Tender Offer (as defined on Exhibit A), the
entering into and funding of the 364-Day Facility, the issuance and sale of the
Notes or the entering into and funding of the Bridge Facility and all related
transactions are hereinafter collectively referred to as the “Transaction.” The
date of consummation of the Acquisition is referred to as the “Closing Date.”
The date that this Commitment Letter is accepted by the Borrower is referred to
as the “Commitment Date”.
1.Commitments. In connection with the foregoing, (a) each of Bank of America and
Citi is pleased to advise you of its several, and not joint, commitment to each
provide the lesser of (x) $150 million (for a total of $300 million) and (y) 15%
(for a total of 30%) of the 364-Day Facility (in such capacity, the “Initial
364-Day Lenders”) and Bank of America is pleased to advise you of its
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “364-Day Administrative Agent”) for the 364-Day Facility and Citi
is pleased to advise you of its willingness to act as a syndication agent for
the 364-Day Facility, all upon and subject to the terms and conditions set forth
in this letter and

NYDOCS03/956630.6

--------------------------------------------------------------------------------



in Annexes I and III hereto (collectively, the “364-Day Summary of Terms”), (b)
each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity, “MLPFS”) and CGMI is pleased to
advise you of its willingness, and you hereby engage MLPFS and CGMI, to act as
lead arrangers and bookrunning managers (in such capacity, each a “364-Day Lead
Arranger”) for the 364-Day Facility, and in connection therewith to form a
syndicate of lenders for the 364-Day Facility (collectively, the “364-Day
Lenders”) satisfactory to you, including Bank of America and Citi, (c) each of
Bank of America and Citi is pleased to advise you of its several, and not joint,
commitment to each provide $1,500 million (for a total of $3,000 million) of the
Bridge Facility (in such capacity, each an “Initial Bridge Lender” and, together
with the Initial 364-Day Lenders, the “Initial Lenders”) and Bank of America is
pleased to advise you of its willingness to act as the sole and exclusive
administrative agent (in such capacity, the “Bridge Administrative Agent” and,
together with the 364-Day Administrative Agent, the “Administrative Agents”) for
the Bridge Facility and Citi is pleased to advise you of its willingness to act
as sole syndication agent for the Bridge Facility, all upon and subject to the
terms and conditions set forth in this letter and in Annexes II and III hereto
(collectively, the “Bridge Summary of Terms” and, together with the 364-Day
Summary of Terms, the “Summaries of Terms” and, together with this letter
agreement, the “Commitment Letter”) and (d) each of MLPFS and CGMI is also
pleased to advise you of its willingness, and you hereby engage each of MLPFS
and CGMI, to act as the exclusive lead arrangers and exclusive bookrunning
managers (in such capacity, each a “Bridge Lead Arranger”; MLPFS and CGMI acting
in their capacity as 364-Day Lead Arrangers and/or Bridge Lead Arrangers are
sometimes referred to herein as the “Lead Arrangers”) for the Bridge Facility,
and in connection therewith to form a syndicate of lenders for the Bridge
Facility (collectively, the “Bridge Lenders” and, together with the 364-Day
Lenders, the “Lenders”) satisfactory to you, including Bank of America and Citi.
It is understood and agreed that Bank of America and MLPFS will have “lead left”
placement on all marketing materials relating to the Facilities and will perform
the duties and exercise the authority customarily performed and exercised by
them in such role. No additional agents, co-agents or Commitment Parties will be
appointed, no other titles awarded and no compensation (except as set forth in
this Commitment Letter) will be paid, without the consent of the Commitment
Parties, such consent not to be unreasonably withheld or delayed; provided, that
the Borrower reserves the right to appoint Wells Fargo Securities, LLC and Wells
Fargo Bank, National Association, respectively, to act as a Lead Arranger, joint
bookrunning manager and/or agent for the 364-Day Facility. The commitments of
the Initial Lenders in respect of the Facilities and the undertaking of the Lead
Arrangers to provide the services described herein are subject to the
satisfaction of each of the conditions precedent set forth in Section 5 hereof
and Annex III hereto. You may terminate and/or reduce the commitments, on a pro
rata basis, upon written notice to the Lead Arrangers. All capitalized terms
used and not otherwise defined herein shall have the same meanings as specified
therefor in the Summaries of Terms.
2.    Syndication. The Lead Arrangers intend to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letters (as hereinafter defined), and the several commitments of the
Commitment Parties hereunder regarding the Bridge Facility shall be reduced
dollar-for-dollar on a pro rata basis as and when corresponding commitments are
received from the Bridge Lenders. You agree to actively assist the Lead
Arrangers in achieving a syndication of each such Facility that is satisfactory
to you and the Lead Arrangers. Such assistance shall include (a) your providing
and causing your advisors to provide the Lead Arrangers and the Lenders upon
request with all information reasonably deemed necessary by the Lead Arrangers
to complete such syndication, including, but not limited to, information and
evaluations prepared by you, your advisors, or on your behalf, relating to the
Transaction (including the Projections (as hereinafter defined)), (b) your
preparation, within 30 days of the date hereof, of an information memorandum
with respect to each of the Facilities in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arrangers (each, an “Information Memorandum”) and other materials to be used

NYDOCS03/956630.6    -2-

--------------------------------------------------------------------------------



in connection with the syndication of each such Facility (collectively with the
Summaries of Terms and any additional summary of terms prepared for distribution
to Public Lenders (as hereinafter defined)), the “Information Materials”), (c)
your using your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing lending
relationships and (d) your otherwise assisting the Lead Arrangers in their
syndication efforts.
You further agree that you shall not syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
or engage in discussions concerning the syndication or issuance of, any debt of
the Borrower (other than the Facilities, the Notes, other financings the
proceeds of which are used to refinance the Bridge Facility, and bilateral lines
of credit in an aggregate amount of up to $500,000,000), without the prior
written consent of the Lead Arrangers (it being understood that this covenant
shall survive the Closing Date until the Successful Syndication (as defined in
the Joint Fee Letter) of the Bridge Facility).
It is understood and agreed that the Lead Arrangers will manage and advise you
on all aspects of the syndication of the Facilities, including decisions as to
the selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of the commitments
among the Lenders. It is understood that no Lender participating in the
Facilities will receive compensation from you in order to obtain its commitment,
except on the terms contained herein, in the Summaries of Terms and in the Joint
Fee Letter. It is also understood and agreed that the amount and distribution of
the fees among the Lenders will be mutually agreed to between you and the Lead
Arrangers (including, but not limited to, distribution as specified in the Fee
Letters).
3.    Information Requirements. You hereby represent, warrant and covenant that,
and if in respect of the Acquired Business, to your knowledge that (a) all
information, other than Projections (as defined below), that has been or is
hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives in connection with any aspect of
the Transaction (the “Information”), is and will be, and if otherwise made
available, is and will be, complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which the statements were made
and (b) all financial projections concerning the Companies that have been or are
hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives (the “Projections”), and if
otherwise made available, have been or will be, prepared in good faith based
upon reasonable assumptions (it being recognized by the Commitment Parties that
such Projections are not to be viewed as facts and that actual results during
the period or periods covered by any such Projections may differ from the
projected results, and such differences may be material). You agree that if at
any time prior to the Closing Date and, if requested by us, for an up to 30-day
period thereafter as is necessary to complete the syndication of the Facilities
any of the representations in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct at such time. In issuing this commitment
and in arranging and syndicating each of the Facilities, the Commitment Parties
are and will be using and relying on the Information and the Projections without
independent verification thereof. The Information and Projections provided to
the Lead Arrangers prior to the date hereof are hereinafter referred to as the
“Pre-Commitment Information”.
You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information, the Projections,

NYDOCS03/956630.6    -3-

--------------------------------------------------------------------------------



the Summaries of Terms and any additional summary of terms prepared for
distribution to Lenders (collectively, the “Information Materials”) on SyndTrak
or another similar electronic system. In connection with the syndication of the
Facilities, unless the parties hereto otherwise agree in writing, you shall be
under no obligation to provide Information Materials suitable for distribution
to any prospective Lender (each, a “Public Lender”) that has personnel who do
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Companies,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing. You agree, however, that the Credit Documentation (as
hereinafter defined) will contain provisions concerning Information Materials to
be provided to Public Lenders and the absence of MNPI therefrom. Prior to
distribution of Information Materials to prospective Lenders, you shall provide
us with a customary letter authorizing the dissemination thereof.
4.    Fees and Indemnities.
(a)    You agree to pay the fees set forth in the separate fee letter addressed
to you dated the date hereof from the Commitment Parties (the “Joint Fee
Letter”) and the separate fee letter addressed to you dated the date hereof from
Bank of America (the “Administrative Fee Letter” and together with the Joint Fee
Letter, the “Fee Letters”). You also agree to reimburse the Commitment Parties
from time to time on demand for all reasonable out-of-pocket fees and expenses
(including, but not limited to, the reasonable fees, disbursements and other
charges of Shearman & Sterling LLP, as counsel to the Lead Arrangers, the
364-Day Administrative Agent, the Bridge Administrative Agent and the Initial
Lenders) incurred in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation therefor and the other transactions
contemplated hereby whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under either of the Facilities. You acknowledge that we may receive a benefit
from any of such counsel in connection with unrelated matters, including without
limitation, a discount, credit or other accommodation, based on the fees such
counsel may receive on account of their relationship with us including, without
limitation, fees paid pursuant hereto.
(b)    You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Facilities and any other financings, or any use
made or proposed to be made with the proceeds thereof, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct or material breach of
its obligations under this Commitment Letter or the Fee Letters. In the case of
any claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not any aspect of the
Transaction is consummated. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
you, the Sellers, the Acquired Business or your or their subsidiaries or
affiliates or to your or their respective equity holders or creditors

NYDOCS03/956630.6    -4-

--------------------------------------------------------------------------------



or any other person arising out of, related to or in connection with any aspect
of the Transaction, except to the extent of direct (as opposed to special,
indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or material
breach of its obligations under this Commitment Letter or the Fee Letters. It is
further agreed that the Commitment Parties shall only have liability to you (as
opposed to any other person), and that the Commitment Parties shall be severally
liable solely in respect of their respective commitments to the Facilities, on a
several, and not joint, basis with any other Lender, and that such liability
shall only arise to the extent damages have been caused by breach of the
Commitment Parties’ respective obligations hereunder to negotiate in good faith
the Credit Documentation on the terms set forth in this Commitment Letter and
the Fee Letters, as determined in a final, non-appealable judgment by a court of
competent jurisdiction. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct, actual damages resulting from such Indemnified Party’s gross negligence
or willful misconduct or material breach of its obligations under this
Commitment Letter as determined by a final, non-appealable judgment of a court
of competent jurisdiction. You shall not, without the prior written consent of
an Indemnified Party (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceeding against an Indemnified
Party in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission.
5.    Conditions to Financing. The commitment of the Initial 364-Day Lenders in
respect of the 364-Day Facility, the commitment of the Initial Bridge Lenders in
respect of the Bridge Facility and the undertaking of the Lead Arrangers to
provide the services described herein are subject to the satisfaction of each of
the conditions set forth in Annex III hereto and each of the following
conditions precedent in a manner acceptable to the Lead Arrangers: (a) the
negotiation, execution and delivery of definitive documentation with respect to
each such Facility consistent with this Commitment Letter and the Fee Letters,
customary for transactions of such type and otherwise reasonably satisfactory to
the Lead Arrangers and the Lenders under the Facilities (the “Credit
Documentation”); (b)  none of the Commitment Parties shall become aware after
the date hereof of any information, or any event, development or change that, in
our reasonable judgment, is inconsistent in a material and adverse manner with
the Pre-Commitment Information; (c) the satisfaction of all other conditions and
requirements in this Commitment Letter and the Fee Letters; and (d) in the case
of the 364-Day Facility, commitments shall have been received from 364-Day
Lenders for the remaining 70% of the 364-Day Facility.
Notwithstanding anything in this Commitment Letter, the Fee Letters, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (i) the only conditions relating
to the Acquired Business, its subsidiaries and its businesses which are
conditions to the availability of the Facilities shall be the Conditions to the
Offer as set forth in Annex A to the the Acquisition Agreement (as defined on
Exhibit A) made with respect to the Acquired Business and its subsidiaries that
are material to the interests of the Lenders (specifically excluding any
material business or financial aspects with respect to the Acquired Business),
but only to the extent that you have the right to terminate your obligations
under the Tender Offer, or to decline to consummate the Acquisition pursuant to
the Tender Offer, as a result of a failure to satisfy such conditions in the
Tender Offer (the “Tender Offer Conditions”) and (ii) the only representations
relating to the Borrower, its subsidiaries and its businesses the accuracy of
which shall be a condition to the availability of the Facilities on the Closing
Date shall be the Specified Representations (as hereinafter defined). For

NYDOCS03/956630.6    -5-

--------------------------------------------------------------------------------



the avoidance of doubt, the only conditions to the availability of the
Facilities on the Closing Date shall be those set forth in this Section 5 and on
Annex III hereto. For purposes hereof, “Specified Representations” means the
representations and warranties relating to corporate status, corporate power and
authority to enter into the Credit Documentation, due authorization, execution,
delivery and enforceability of the Credit Documentation, no conflicts with or
consents under laws (other than consents that have been obtained), charter
documents or material agreements that would be reasonably likely to result in a
Material Adverse Effect (as such term is defined in Annex III), absence of
litigation with respect to the Facilities or the Notes, Federal Reserve margin
regulations, the U.S.A. Patriot Act and the Investment Company Act.
6.    Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letters and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your affiliates and to your and
your affiliates’ respective accountants, attorneys and other professional
advisors who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information and who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph or as otherwise reasonably acceptable to you and each Commitment
Party), (ii) pursuant to the order of any court or administrative agency in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process based on the reasonable advice of
your legal counsel (in which case you agree to inform us promptly thereof),
(iii) this Commitment Letter and the Fee Letters (redacted in a manner
reasonably satisfactory to us) may be disclosed on a confidential basis to the
board of directors and advisors of the Acquired Business in connection with
their consideration of the Transaction, and (iv) this Commitment Letter (but not
the Fee Letters) may be disclosed in such filings as the Borrower may determine
is advisable to comply with the requirements of the U.S. Securities and Exchange
Commission and the other applicable regulatory authorities. Notwithstanding any
other provision in this Commitment Letter, each Commitment Party hereby confirms
that you and your affiliates, and your and your affiliates’ respective officers,
directors, employees, advisors, agents and representatives, will not be limited
from disclosing the U.S. tax treatment or U.S. tax structure of the Facilities.
The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any ratings agency or any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates (including without limitation in the course of
inspections, examinations or inquiries by federal or state government agencies,
regulatory agencies, self-regulatory agencies and rating agencies), (iii) to the
extent that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties, (iv) to the
Commitment Parties’ affiliates, and the Commitment Parties’ and their
affiliates’ employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the Transaction and
are informed of the confidential nature of such information and who agree to be
bound by or are otherwise directed to comply with the terms of this paragraph
(or language no less restrictive than the language in this paragraph or as
otherwise reasonably acceptable to you and the applicable Commitment Party),
(v) for purposes of establishing any defense available under state and federal

NYDOCS03/956630.6    -6-

--------------------------------------------------------------------------------



securities laws including without limitation a “due diligence” defense, (vi) to
the extent that such information is received by the Commitment Parties from a
third party that is not to the Commitment Parties’ knowledge subject to
confidentiality obligations to you, (vii) to the extent that such information is
independently developed by the Commitment Parties, or (viii) to potential
Lenders, participants or assignees who agree to be bound by the terms of this
paragraph (or language substantially similar to this paragraph or as otherwise
reasonably acceptable to you and each Commitment Party, including as may be
agreed in any confidential information memorandum or other marketing material).
This paragraph shall terminate on the third anniversary of the date hereof.
You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.
The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information

NYDOCS03/956630.6    -7-

--------------------------------------------------------------------------------



includes your name and address and other information that will allow the
Commitment Parties, as applicable, to identify you in accordance with the U.S.A.
Patriot Act.
7.    Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of paragraphs 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the 364-Day Facility and funding of the Bridge Facility.
8.    Miscellaneous. This Commitment Letter and the Fee Letter may be executed
in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letters by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letters.
Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder are subject to
conditions precedent as provided herein. Reasonably promptly after the execution
of this Commitment Letter, the parties hereto shall proceed with the negotiation
of the Credit Documentation for the purpose of executing and delivering the
Credit Documentation substantially simultaneously with the consummation of the
Acquisition.
This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letters, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letters, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.
This Commitment Letter, together with the Fee Letters, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and

NYDOCS03/956630.6    -8-

--------------------------------------------------------------------------------



supersedes all prior agreements and understandings relating to the subject
matter hereof. No party has been authorized by the Commitment Parties to make
any oral or written statements that are inconsistent with this Commitment
Letter. Neither this Commitment Letter (including the attachments hereto) nor
the Fee Letters may be amended or any term or provision hereof or thereof waived
or modified except by an instrument in writing signed by each of the parties
hereto or thereto.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates or, in consultation with you, to any Lender that is
mutually acceptable to you and us. No Lead Arranger shall assign its rights
under this Commitment Letter or the Fee Letters as a Lead Arranger in its
capacity as such (other than to one of its affiliates) without the prior written
consent of each of the parties hereto.
Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letters by returning to us executed counterparts
of this Commitment Letter, the Fee Letters, and paying the fees specified in the
Joint Fee Letter to be payable within 48 hours of the acceptance of this
Commitment Letter with respect to the Facilities by wire transfer of immediately
available funds to the respective accounts specified by us, not later than
5:00 p.m. (New York City time) on November 9, 2012, whereupon the undertakings
of the parties with respect to the Facilities shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Facilities if not so accepted by you at or prior to that time.
Thereafter, all commitments and undertakings of the Commitment Parties hereunder
will expire on the earliest of (a) March 22, 2013, unless the Closing Date
occurs on or prior thereto, (b) the closing of the Acquisition without the use
of the 364-Day Facility and the Bridge Facility, (c) if any event occurs or
information becomes available that, in the reasonable judgment of any Commitment
Party, results or, with the passage of time, will result in the failure to
satisfy any condition set forth in Section 5 or Annex III of this Commitment
Letter and (d) the termination of the Tender Offer. In addition, all accepted
commitments and undertakings of the Commitment Parties hereunder relating to the
364-Day Facility may be terminated by us if you fail to perform any of your
material obligations under this Commitment Letter or any Fee Letter on a timely
basis and such failure continues unremedied for a period of 30 days after notice
of such failure from the Commitment Parties.
[The remainder of this page intentionally left blank.]





NYDOCS03/956630.6    -9-

--------------------------------------------------------------------------------




We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
BANK OF AMERICA, N.A.
By:
/s/ Kenneth J. Beck    
Name: Kenneth J. Beck
Title: Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
By:
/s/ Chris Newton    
Name: Chris Newton
Title: Director

CITIGROUP GLOBAL MARKETS INC.
By:
/s/ Susan M. Olsen    
Name: Susan M. Olsen
Title: Authorized Signatory




Project Pinot - Signature Page to Commitment Letter



--------------------------------------------------------------------------------



The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:
PRECISION CASTPARTS CORP.
By:
/s/ Steve Blackmore            
Name: Steve Blackmore
Title:VP and Treasurer




Project Pinot - Signature Page to Commitment Letter



--------------------------------------------------------------------------------




ANNEX I
SUMMARY OF TERMS AND CONDITIONS
364-DAY CREDIT FACILITY
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.
Borrower:
Precision Castparts Corp., an Oregon corporation (the “Borrower”).
 
 
Guarantors:
The 364-Day Facility shall not be guaranteed on the Closing Date (defined
below); provided that, after the Closing Date through the payment and
satisfaction in full of all obligations under any public notes guaranteed by any
of the Borrower’s subsidiaries (the “Public Notes”), if the Borrower or any of
its subsidiaries incurs any indebtedness for borrowed money (including, without
limitation, commercial paper obligations incurred after the Closing Date) in
excess of $250,000,000 at any time in the aggregate above the amount of
indebtedness outstanding at any time pursuant to the Public Notes existing on
the Closing Date, and such indebtedness is guaranteed by the Borrower or any of
its subsidiaries (as applicable) (all such indebtedness, including without
limitation the Public Notes existing on the Closing Date, collectively the
“Guaranteed Indebtedness”), then each such subsidiary of the Borrower that has
guaranteed, or is the borrower or obligor of, the Guaranteed Indebtedness
(collectively, the “Guarantors”) shall be required to guarantee the 364-Day
Facility during such time as such Guarantor either guarantees, or is the
borrower or obligor under, as applicable, such Guaranteed Indebtedness. The
Guarantor(s) (if any) shall be released from their obligations in respect of the
364-Day Facility under terms substantially similar to those in the Existing
Credit Agreement.  All guarantees will be guarantees of payment and not of
collection.
 
 
364-Day Administrative
Agent:    
Bank of America, N.A. (“Bank of America”) will act as sole administrative agent
(the “364-Day Administrative Agent”).
 
 
Syndication Agent:
An affiliate of Citigroup Global Markets Inc. (the “Syndication Agent”).
 
 
Joint Lead Arrangers and
Joint Book Managers:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) and Citigroup
Global Markets Inc. (“CGMI”) will act as joint lead arrangers and joint book
managers (collectively, the “364-Day Lead Arrangers”).
 
 
364-Day Lenders:
A syndicate of financial institutions (including Bank of America and an
affiliate of CGMI) arranged by the 364-Day Lead Arrangers, which institutions
shall be acceptable to the Borrower and the 364-Day Administrative Agent
(collectively, the “364-Day Lenders”).
 
 
364-Day
Facility:
An up to $1,000,000,000 364-day revolving credit facility (the “364-Day
Facility”).
 
 
Purpose:
The proceeds of the 364-Day Facility shall be for acquisitions and other lawful
corporate purposes of the Borrower and its subsidiaries.


Annex I-1

--------------------------------------------------------------------------------




 
 
Interest Rates:
The interest rates per annum applicable to the 364-Day Facility will be, at the
option of the Borrower (i) LIBOR plus the Applicable Margin (as hereinafter
defined) or (ii) the Base Rate plus the Applicable Margin. The Applicable Margin
means (x) if the Borrower’s non-credit enhanced, senior unsecured long-term debt
is rated A2 by Moody’s Investors Service, Inc. or A by S&P (hereinafter referred
to as “Level 1”), 0.70% per annum and (y) if the Borrower’s non-credit enhanced,
senior unsecured long-term debt is rated below A2 by Moody’s and below A by
Standard & Poor’s Services, a Standard & Poor’s Financial Services LLC business
(hereinafter referred to as “Level 2”), 0.80% per annum, in the case of LIBOR
advances, and 0.0% per annum, in the case of Base Rate advances.
 
 
 
The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all relevant 364-Day Lenders, nine or twelve months) for LIBOR
advances. Interest shall be payable at the end of the selected interest period,
but no less frequently than quarterly.
 
 
 
“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that Base Rate will be deemed to be not less
than 100 basis points higher than one-month LIBOR.
 
 
 
During the continuance of an event of default or a payment default, interest
will accrue (i) on the principal of any loan at a rate of 200 basis points in
excess of the rate otherwise applicable to such loan and (ii) on any other
outstanding amount at a rate of 200 basis points in excess of the non-default
interest rate then applicable to Base Rate loans under the 364-Day Facility, and
will be payable on demand.
 
 
Facility Fee:
Commencing on the Closing Date, a fee (the “Facility Fee”) of (x) if the
Borrower’s non-credit enhanced, senior unsecured long-term debt is Level I,
0.05% per annum and (y) if the Borrower’s non-credit enhanced, senior unsecured
long-term debt is Level 2, 0.075% per annum, (calculated on a 360-day basis)
shall be payable on each 364-Day Lender’s commitment amount, regardless of usage
(and, if amounts remain outstanding after the commitments have terminated, on
such outstanding amounts). The Facility Fee is payable quarterly in arrears,
commencing on the first quarterly payment date to occur after the Closing Date.
 
 
Term Out Premium:
The Borrower will pay a fee (the “Term Out Premium”) of 0.75% of the outstanding
principal amount of loans under the 364-Day Facility that are converted into a
term loan on the original maturity date of the 364-Day Facility. The Term Out
Premium shall be paid on the original maturity date of the 364-Day Facility and
will be shared proportionately by the Lenders under the 364-Day Facility.
 
 
Calculation of Interest
and Fees:
Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.
 
 


Annex I-2

--------------------------------------------------------------------------------




Cost and Yield Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes. The Borrower may at
its option replace the commitment of any 364-Day Lender claiming under these
provisions.
 
 
Maturity:
364 days after the Closing Date, subject to the Term Out Option described below.
 
 
Term
Out Option: 
Provided that (i) no event of default under the 364-Day Facility or incipient
default shall have occurred and be then continuing and (ii) all representations
and warranties (including without limitation the representation and warranty as
to no material adverse change and no material litigation) are true and correct
as of the date of conversion, the outstanding principal amount of loans under
the 364-Day Facility on such maturity date may, at the Borrower’s election, be
converted to a term loan which will be repayable in a single payment 12 months
from such maturity date.
 
 
Scheduled Amortization:
None.
 
 
Optional Prepayments and
Commitment Reductions:
The Borrower may prepay the 364-Day Facility (other than Competitive Bid Loans
that bear interest at the LIBOR rate) in whole or in part at any time without
premium or penalty, subject to reimbursement of the 364-Day Lenders’ breakage
and redeployment costs in the case of prepayment of LIBOR borrowings. The
unutilized portion of the commitments under the 364-Day Facility may be
irrevocably reduced or terminated by the Borrower in whole or in part without
penalty.
 
 
Conditions Precedent
to Closing:
Usual and customary for a transaction of this type, and others deemed
appropriate by the 364-Day Lead Arrangers, including (without limitation) those
specified in Annex III to the Commitment Letter.
 
 
Conditions Precedent to
Each Borrowing Under the
364-Day Facility:
Usual and customary for transactions of this type and for borrowers of a similar
credit profile, as follows: (i) all of the representations and warranties in the
Credit Documentation shall be true and correct as of the date of such extension
of credit (with an exception for certain representations and warranties relating
to a Material Adverse Effect, litigation, taxes, ERISA matters and environmental
matters), and (ii) no event of default under the 364-Day Facility shall have
occurred and be continuing, or would result from such extension of credit.
 
 
Representations
and Warranties:
Usual and customary for transactions of this type and substantially similar to
the Existing Credit Agreement, as follows: (i) corporate existence and power;
(ii) no contravention; (iii) corporate authorization and binding effect; (iv)
financial information; (v) litigation and taxes; (vi) margin regulations; (vii)
governmental approvals; (viii) pari passu obligations; (ix) no defaults; (x)
full disclosure; (xi) ERISA; (xii) environmental matters; and (xii) tax
identification number; in each of the foregoing cases, with such customary
exceptions, materiality qualifiers and thresholds as may be agreed upon in the
Credit Documentation.


Annex I-3

--------------------------------------------------------------------------------




 
 
Covenants:
Usual and customary for transactions of this type and substantially similar to
the Existing Credit Agreement , as follows: (i) delivery of financial
statements, SEC filings, compliance certificates and other information; (ii)
payment of obligations; (iii) insurance; (iv) maintenance of existence; (v)
maintenance of properties; (vi) compliance with laws; (vii) mergers,
consolidations and sales of assets; (viii) notices of default, material
litigation and material changes in accounting or financial reporting practices;
(ix) use of facility and proceeds thereunder; (x) limitations on liens and
secured debt and, (xi) during any period when the 364-Day Facility is not
guaranteed by the Guarantors, limitations on indebtedness held by subsidiaries
(with certain exceptions to be provided in the Credit Documentation, to include
an allowance for indebtedness for borrowed money of the subsidiaries in an
aggregate amount of up to the greater of (1) $1,000,000,000 and (2) 10% of total
shareholders’ equity (the above exceptions, generally, the “Priority Debt
Basket”; for the avoidance of doubt, the Priority Debt Basket is applicable for
the limitations set forth in clauses (x) and (xi) above); provided that, for the
avoidance of doubt, after the Closing Date through the payment and satisfaction
in full of all obligations under any public notes, the principal amount
outstanding under such public notes shall count against the Priority Debt
Basket); in each of the foregoing cases, with such customary exceptions,
materiality qualifiers and thresholds as may be agreed upon in the Credit
Documentation.
 
 
 
The following financial covenant:
 
 
 
Maximum Consolidated Debt to Total Capitalization Ratio:
Maintenance as of the end of each fiscal quarter of a maximum Consolidated Debt
to Total Capitalization Ratio of 0.65 to 1.00.
 
 
Events of Default:
Usual and customary for transactions of this type and substantially similar to
the Existing Credit Agreement, as follows: (i) nonpayment of principal,
interest, fees or other amounts; (ii) failure to perform or observe covenants
set forth in the Credit Documentation within a specified period of time, where
customary and appropriate, after such failure; (iii) any representation or
warranty proving to have been incorrect when made or confirmed; (iv)
cross-acceleration to other indebtedness in an amount to be agreed; (v)
bankruptcy and insolvency defaults (with grace period for involuntary
proceedings); (vi) inability to pay debts; (vii) monetary judgment defaults in
an amount to be agreed; (viii) customary ERISA defaults; (ix) actual or asserted
invalidity or impairment of any guaranty agreement under the 364-Day Facility;
and (x) change of control; in each of the foregoing cases, with such customary
exceptions, materiality qualifiers and thresholds as may be agreed upon in the
Credit Documentation.
 
 
Assignments and
Participations:
Assignments: Subject to the consents described below (which consents will not be
unreasonably withheld or delayed), each 364-Day Lender will be permitted to make
assignments to other financial institutions in a minimum amount equal to
$5,000,000.
 
 


Annex I-4

--------------------------------------------------------------------------------




 
Consents: The consent of the Borrower will be required unless (i) an Event of
Default has occurred and is continuing or (ii) the assignment is to a 364-Day
Lender, an affiliate of a 364-Day Lender or an Approved Fund (as such term shall
be defined in the Credit Documentation). The Borrower shall be deemed to have
consented to an assignment unless it shall have objected within ten business
days after having notice thereof. The consent of the 364-Day Administrative
Agent will be required for any assignment to an entity that is not a 364-Day
Lender, an affiliate of such Lender or an Approved Fund in respect of such
Lender.
 
 
 
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the 364-Day Administrative
Agent in its sole discretion. Each 364-Day Lender will also have the right,
without consent of the Borrower or the 364-Day Administrative Agent, to assign
as security all or part of its rights under the Credit Documentation, including
to any Federal Reserve Bank.
 
 
Waivers and
Amendments:
Amendments and waivers of the provisions of the Credit Documentation will
require the approval of 364-Day Lenders holding loans and commitments
representing more than 50% of the aggregate amount of the loans and commitments
under the 364-Day Facility (the “Required Lenders”), except that (a) the consent
of each 364-Day Lender shall be required with respect to (i) the waiver of
certain conditions precedent to the initial credit extension under the 364-Day
Facility, (ii) the amendment of certain pro rata sharing provisions, and (iii)
the amendment of the voting percentages of the Lenders, and (b) the consent of
each 364-Day Lender affected thereby shall be required with respect to (i)
increases or extensions in the commitment of such Lender, (ii) reductions of
principal, interest or fees, and (iii) extensions of scheduled maturities or
times for payment.
 
 
Defaulting Lenders:
The Credit Documentation shall contain defaulting lender provisions reasonably
satisfactory to the 364-Day Administrative Agent, the Syndication Agent and the
Borrower, including without limitation provisions permitting eliminating
defaulting Lenders from voting on certain matters under the 364-Day Facility,
excluding defaulting Lenders from determination of required Lender thresholds,
permitting the Borrower to set off amounts owed to such defaulting lender
against any commitment fees, letter of credit fees or similar payments that may
have been made to the defaulting Lender in respect of periods during which such
Lender was a defaulting Lender, and providing the Borrower with the option of
replacing any defaulting Lender from participation in the 364-Day Facility. A
defaulting Lender shall generally include any Lender that (a) has failed to fund
any portion of its loans required to be funded by it hereunder within three
business days of the date required to be funded by it, (b) has notified the
Borrower or the 364-Day Administrative Agent in writing that it does not intend
to comply with any of its funding obligations under its credit facilities or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under its credit facilities generally, (c) has otherwise
failed to pay over to the 364-Day Administrative Agent any other amount required
to be paid by it hereunder within three business days of the date when due,
unless the subject of a good faith dispute, or (d) has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a “defaulting lender” solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or person controlling such
Lender or the exercise of control over a Lender or person controlling such
Lender by a governmental authority or instrumentality thereof.
 
 


Annex I-5

--------------------------------------------------------------------------------




Indemnification:
The Borrower will indemnify and hold harmless the 364-Day Administrative Agent,
the 364-Day Lead Arrangers, each 364-Day Lender and their respective affiliates
and their partners, directors, officers, employees, agents and advisors (each
such person being called an “Indemnitee”) from and against all losses, claims,
damages, liabilities and expenses arising out of or relating to the 364-Day
Facility, the Borrower’s use of loan proceeds or the commitments, including, but
not limited to, reasonable attorneys’ fees and settlement costs; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, willful misconduct or breach in bad faith of such
Indemnitee. This indemnification shall survive and continue for the benefit of
all such persons or entities.
 
 
Governing Law:
State of New York.
 
 
Expenses:
The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and enforcement of all
Credit Documentation, including, without limitation, the legal fees and expenses
of the 364-Day Administrative Agent’s counsel, regardless of whether or not the
364-Day Facility is closed. The Borrower will also pay the expenses of each
364-Day Lender in connection with the enforcement of any of the Credit
Documentation related to the 364-Day Facility.
 
 
Counsel to the 364-Day
Administrative Agent:    
Shearman & Sterling LLP.
 
 
Other:    
This Summary of Terms and Conditions is intended only as an outline of certain
of the material terms of the 364-Day Facility and does not purport to summarize
all of the conditions, covenants, representations, warranties and other
provisions that would be contained in definitive documentation for the 364-Day
Facility contemplated hereby, which shall be substantially similar to those set
forth in the Existing Credit Agreement. Each of the parties shall (i) waive its
right to a trial by jury and (ii) submit to New York jurisdiction. The Credit
Documentation shall include reasonable provisions reflecting the 364-Day
Administrative Agent’s current policy concerning market standards, including but
not limited to, other provisions regarding defaulting lenders and the Dodd-Frank
Wall Street Reform and Consumer Protection Act and Basel III.




Annex I-6

--------------------------------------------------------------------------------




ANNEX II
SUMMARY OF TERMS AND CONDITIONS
BRIDGE FACILITY
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.
Borrower:
Same as the 364-Day Facility.
 
 
 
 
Guarantors:
Same subsidiaries of the Borrower as the subsidiary guarantors of the 364-Day
Facility.
 
 
 
 
Bridge Administrative
Agent:    
Bank of America, N.A. (“Bank of America”) will act as sole administrative agent
(the “Bridge Administrative Agent”).
 
 
 
 
Syndication Agent:
An affiliate of Citigroup Global Markets Inc. (the “Syndication Agent”).
 
 
 
 
Joint Lead Arrangers and
Joint Book Managers:    
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) and Citigroup
Global Markets Inc. (“CGMI”) will act as joint lead arrangers and joint book
managers (collectively, the “Bridge Lead Arrangers”).
 
 
 
 
Bridge Lenders:
Bank of America, N.A. or an affiliate thereof (“Bank of America”), an affiliate
of CGMI (together with Bank of America, the “Initial Bridge Lenders”) and other
financial institutions and institutional lenders selected by the Bridge Lead
Arrangers in consultation with the Borrower (the “Bridge Lenders”).
 
 
 
 
Bridge Loans:
$3,000 million of senior unsecured bridge loans (the “Bridge Loans”), less the
aggregate gross proceeds of Notes or any other debt or disqualified equity
securities of the Borrower and its Subsidiaries (collectively, “Permanent
Securities”) issued after the date hereof and on or prior to the Closing Date.
The Bridge Loans will be available to the Borrower in one drawing in connection
with the Acquisition.
 
 
 
 
Security:
None.
 
 
 
 
 
 
Purpose:
The proceeds of the Bridge Loans shall be used (i) to finance in part the
Acquisition and (ii) to pay fees and expenses incurred in connection with the
Transaction.
 
 
 
 
Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin.
 
 
 
 
 
“Applicable Margin” shall be the basis points per annum set forth in the table
below opposite the applicable rating assigned to the Borrower’s non-credit
enhanced, senior unsecured long-term debt and the number of days elapsed after
the Closing Date.


Annex II- 1

--------------------------------------------------------------------------------




 
Rating
A or A2
A- or A3
 
Day 1:
87.5
100.0
 
Day 90:
112.5
125.0
 
Day 180:
137.5
150.0
 
Day 270:
162.5
175.0
 
 
 
 
 
During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Bridge Loans and on any other outstanding
amount at a rate of 200 basis points in excess of the rate otherwise applicable
to the Bridge Loans and will be payable on demand.
 
 
 
 
 
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
 
 
 
 
Duration Fees:
The Borrower shall pay to the Bridge Administrative Agent, for the ratable
benefit of the Bridge Lenders, a duration fee on the dates and in the amounts
indicated below, calculated on the aggregate principal amount of the Bridge
Loans outstanding on such dates:
 
 
 
 
 
Date
(bps)
 
 
90 days after the Closing Date
50.0
 
 
180 days after the Closing Date
75.0
 
 
270 days after the Closing Date
100.0
 
 
 
 
 
Cost and Yield Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.
 
 
 
 
Maturity:
364 days after the Closing Date.
 
 
 
 
Amortization:    
None.
 
 
 
 
 
 
Optional Prepayments:
The Bridge Loans may be prepaid, without premium or penalty, in whole or in
part, upon written notice, at the option of the Borrower, at any time, together
with accrued interest to the prepayment date.
 
 
 
 


Annex II- 2

--------------------------------------------------------------------------------




Mandatory Prepayments:
The Borrower shall prepay the Bridge Loans without premium or penalty with (a)
all net cash proceeds from sales of property and assets of the Borrower or any
of its subsidiaries (including sales or issuances of equity interests by
subsidiaries of the Borrower but excluding sales of inventory in the ordinary
course of business, sales from discontinued operations and any other net cash
proceeds from sales up to $250,000,000 in the aggregate), (b) all net cash
proceeds from the issuance or incurrence after the Closing Date of additional
debt of the Borrower or any of its subsidiaries other than certain debt
permitted under the Credit Documentation, and (c) all net cash proceeds from any
issuance of equity interest by, or equity contribution to, the Borrower, subject
to exceptions to be agreed.
 
 
 
 
Conditions Precedent:
Usual and customary for a transaction of this type, and others deemed
appropriate by the Bridge Lead Arranger, including (without limitation) the
conditions specified in Annex III to the Commitment Letter.
 
 
 
 
Covenants:
Based on the covenants for the 364-Day Facility, subject to cushions in respect
of baskets and thresholds at levels to be determined, a covenant to comply with
the Joint Fee Letter and a covenant for the Borrower to use its best efforts to
refinance the Bridge Facility with the proceeds of the Permanent Securities as
promptly as practicable following the Closing Date.
 
 
 
 
Representations and
Warranties, Events of
Default, Waivers and
Consents:
Same as the 364-Day Facility; provided, that the cross-acceleration event of
default shall not allow for corrective action or require a notice to be
delivered by the Administrative Agent.
 
 
 
 
Assignments and
Participations:
Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Bridge Administrative Agent, which
approval shall not be unreasonably withheld or delayed. Each Bridge Lender will
also have the right, without any consent, to assign as security all or part of
its rights under the Credit Documentation, including to any Federal Reserve
Bank. Bridge Lenders will be permitted to sell participations with voting rights
limited to significant matters such as changes in amount, rate and maturity
date. An assignment fee in the amount of $3,500 will be charged with respect to
each assignment unless waived by the Bridge Administrative Agent in its sole
discretion.
 
 
 
 


Annex II- 3

--------------------------------------------------------------------------------




 
If an Initial Bridge Lender makes an assignment of Bridge Loans at a price less
than par, the assignment agreement may provide that, upon any repayment or
prepayment of such Bridge Loans with the proceeds of an issuance of securities
of the Borrower or any of its subsidiaries in which such Initial Bridge Lender
or an affiliate thereof acted as underwriter or initial purchaser (an
“Applicable Offering”), (i) the Borrower shall pay the holder of such Bridge
Loans the price set forth in the assignment agreement as the price (which may be
the price at which such Initial Bridge Lender assigned such Bridge Loans but in
any event may not be greater than par) at which the holder of such Bridge Loans
will be repaid by the Borrower with the proceeds of an Applicable Offering (the
“Agreed Price”) and (ii) the Borrower shall pay such Initial Bridge Lender the
difference between par and the Agreed Price. Such payments by the Borrower shall
be in full satisfaction of such Bridge Loans in the case of a repayment or
prepayment with proceeds of an Applicable Offering. For the avoidance of doubt,
the provisions of this paragraph do not apply to any repayments or prepayments
other than with proceeds of an Applicable Offering.
 
 
 
 
Governing Law:
New York.
 
 
 
 
 
 
Indemnification and
Expenses:
Same as the 364-Day Facility.
 
 
 
 
Counsel to Bridge Lead
Arrangers:
Shearman & Sterling LLP.




Annex II- 4

--------------------------------------------------------------------------------




ANNEX III
CONDITIONS PRECEDENT TO CLOSING
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.
The initial extensions of credit under the 364-Day Facility and the funding of
the Bridge Loans under the Bridge Facility will be subject to satisfaction of
the following conditions precedent:
(i)    The offer to purchase Company Stock, any agreement with the majority
shareholder of the Acquired Business and such other agreements, instruments and
documents relating to the Transaction shall not have been altered, amended or
otherwise changed or supplemented or any provision waived or consented to
(including any change in the purchase price) in any manner materially adverse to
the interest of the Lenders without the prior written consent of the Lead
Arrangers. The Lead Arrangers acknowledge and agree that the copy of the
Acquisition Agreement and the Support Agreement (as defined on Exhibit A)
delivered to the Lead Arrangers on November 9, 2012 at 12:30 P.M. have been
reviewed by and are satisfactory to the Lead Arrangers. The Specified
Representations shall be true and correct in all material respects. The Special
Committee of the Board of Directors of the Acquired Business shall have approved
the Tender Offer and the merger of the Acquired Business with and into a
subsidiary of the Borrower and recommended that its shareholders tender their
capital stock of the Acquired Business pursuant to the Tender Offer, and such
recommendation shall not have been withdrawn or qualified. The Tender Offer
shall have been, or shall concurrently with the funding of the Bridge Facility
be, consummated in accordance with the terms of the offer to purchase, and the
Borrower shall have acquired not less than the Minimum Tender Condition (as
defined in Annex A to the Merger Agreement).
(ii)    There has been no change, occurrence or development since April 1, 2012,
that (A) either individually or in the aggregate, could reasonably be expected
to (1) adversely affect the ability of the Borrower to perform its obligations
under the applicable Credit Documentation or (2) adversely affect the rights and
remedies of the Lenders under the applicable Credit Documentation or (B)
purports to adversely affect the Facilities (collectively, a “Material Adverse
Effect”).
(iii)    The Lenders under each Facility shall have received satisfactory
opinions of counsel to the Borrower (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for such Facility) and of appropriate local counsel and such corporate
resolutions, certificates and other closing documents as such Lenders shall
reasonably require.
(iv)    The Lead Arrangers and the Lenders shall have received, if required by
the rules and regulations of the Securities and Exchange Commission in
connection with the Acquisition, pro forma balance sheet and related statement
of operations of the Borrower for fiscal year ended April 1, 2012 and for the
latest four-quarter period ending with the latest fiscal quarter covered by the
Quarterly Financial Statements in each case after giving effect to the
Transaction (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall meet the requirements of Regulation S-X under the
Securities Act and all other accounting rules and regulations of the Securities
and

Annex III-1

--------------------------------------------------------------------------------




Exchange Commission promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1.
(v)     All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders shall have been paid, and all expenses to be paid or reimbursed to the
Administrative Agents and the Lead Arrangers that have been invoiced a
reasonable period of time prior to the Closing Date shall have been paid, in
each case, from the proceeds of the initial funding under the applicable
Facilities.
(vi)    Solely with respect to the 364-Day Facility, the 364-Day Administrative
Agent shall have received satisfactory evidence of receipt by the Borrower of
not less than $2,500 million cash proceeds from the advance of the Bridge Loans
or the Notes.
(vii)    The Borrower shall have provided the documentation and other
information to the Administrative Agents that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, at least five business days prior to the Closing
Date.
(viii)    Receipt of all governmental consents and approvals necessary in
connection with the Transaction and expiration of all applicable waiting periods
(including, without limitation, the expiration or termination of the requisite
waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976)
without any action being taken by any authority to restrain or prevent the
Transaction, and no law or regulation shall be applicable that could reasonably
be expected to have a Material Adverse Effect. All loans made by the Lenders to
the Borrower or any of its affiliates shall be in full compliance with the
Federal Reserve’s regulations.

Annex III-2

--------------------------------------------------------------------------------




Exhibit A
Project Pinot
Transaction Description


Capitalized terms used but not defined in this Exhibit A have the meanings set
forth in the Commitment Letter to which this Exhibit A is attached.


The Acquisition is proposed to be consummated pursuant to the Agreement and Plan
of Merger, dated as of November 9, 2012, by and among Borrower, a wholly owned
direct or indirect subsidiary of Borrower, and the Acquired Business (as the
same may be amended, waived, supplemented or otherwise modified from time to
time, the “Acquisition Agreement”) by (a) an offer (the “Tender Offer”) by
Borrower or a wholly owned direct or indirect subsidiary of Borrower (“BidCo”)
to acquire all issued and outstanding shares of common stock, $.01 par value per
share, of the Acquired Business (the “Shares”), which offer shall be conditioned
upon Shares being tendered, together with the Shares then owned by Borrower and
its subsidiaries, representing at least (i) a majority of the issued and
outstanding Shares (calculated on a fully diluted basis) as of the date such
Shares are accepted for payment pursuant to the Tender Offer, and (ii) a
majority of the issued and outstanding Shares, excluding Shares owned by the
Principal Stockholders (as defined in the Acquisition Agreement), their
affiliated Combined Master Retirement Trust, and the officers, directors and
employees of the Acquired Business, followed as soon as practicable by (b) a
merger (the “Back-End Merger”) of BidCo into the Acquired Business, with the
Acquired Business continuing as the surviving entity in the Back- End Merger.


Pursuant to the Support Agreement, dated as of November 9, 2012 (the “Support
Agreement”), certain shareholders of the Acquired Business have agreed with the
Borrower, subject to the terms and conditions of the Support Agreement, to
tender their shares of common stock of the Acquired Business into the Tender
Offer.


Borrower will pay fees, costs and expenses in connection with the Acquisition,
and finance a portion thereof, with the 364-Day Facility and the Notes or the
Bridge Facility, all as defined in the Commitment Letter.







72696651.1 0062232-00013